ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Bingham, 2013 IL App (4th) 120414




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                     JULIANNA M. BINGHAM, Defendant-Appellant.



District & No.              Fourth District
                            Docket No. 4-12-0414


Filed                       April 2, 2013


Held                        The trial court’s judgment finding that defendant was a sexually
(Note: This syllabus        dangerous person beyond a reasonable doubt and committing her to the
constitutes no part of      Department of Corrections was reversed, notwithstanding the testimony
the opinion of the court    establishing that defendant had serious difficulty controlling her sexual
but has been prepared       behavior and engaged in one incident with a teacher that constituted a
by the Reporter of          “sex offense,” since the single incident was insufficient to establish a
Decisions for the           propensity to commit such acts and the State did not prove defendant had
convenience of the          propensities to engage in the sexual assault or molestation of children.
reader.)


Decision Under              Appeal from the Circuit Court of Macon County, No. 09-CF-1508; the
Review                      Hon. Timothy J. Steadman, Judge, presiding.



Judgment                    Reversed.
Counsel on                 Monica Hawkins, of Hawkins & Root, P.C., of Decatur, for appellant.
Appeal
                           Jack Ahola, State’s Attorney, of Decatur (Patrick Delfino, Robert J.
                           Biderman, and David E. Mannchen, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE KNECHT delivered the judgment of the court, with opinion.
                           Justices Appleton and Pope concurred in the judgment and opinion.




                                              OPINION

¶1          In January 2011, the State filed a petition to have defendant, Julianna Bingham (born
        March 30, 1992), declared a sexually dangerous person under the Sexually Dangerous
        Persons Act (SDPA) (725 ILCS 205/1.01 to 12 (West 2010)). The trial court found defendant
        to be a sexually dangerous person beyond a reasonable doubt and appointed the Director of
        the Illinois Department of Corrections (Department) as her guardian. The court ordered
        defendant to remain committed to the Department “until or unless [she] is recovered and
        released.”
¶2          Defendant appeals, arguing the State did not prove she is a sexually dangerous person
        beyond a reasonable doubt. We agree with defendant and reverse the trial court’s judgment.

¶3                                         I. BACKGROUND
¶4           In September 2009, the State charged defendant with aggravated battery, a Class 3 felony
        (720 ILCS 5/12-4(b)(3), (e)(1) (West 2008)), alleging defendant knowingly caused bodily
        harm to Michael Mose, her high school principal, while located on school grounds. In
        September 2010, defendant pleaded guilty, and the trial court sentenced her to 24 months’
        probation.
¶5           In January 2011, the State filed a petition to revoke defendant’s probation, alleging
        defendant violated her probation when she committed a battery, a Class A misdemeanor (720
        ILCS 5/12-3(a)(2), (b) (West 2010)) against Katie Cafin (born in 1994), by placing her hand
        on Cafin’s buttocks.
¶6           In July 2011, the State filed a petition to have defendant declared a sexually dangerous
        person. At the time the State filed its petition, defendant was 19 years old. As the basis for
        its petition, the State alleged defendant engaged in the following sexual acts: (1) in 2005, she
        touched the buttocks of her female cousin and her male cousin’s girlfriend; (2) in April and
        September 2006, she fondled the buttocks of two of her female schoolmates; (3) in March
        to October 2006, while staying in a group home, she slapped a female peer on her buttocks

                                                  -2-
       and poked her breasts; (4) in October 2006, during a sex-offender-specific evaluation, she
       flirted with her female psychiatrist and asked her if she was a lesbian; (5) in March 2007,
       while in another group home, she pulled the shower curtain open on a peer while she was
       showering and “inappropriately” grabbed her; (6) in January 2010, she grabbed her teacher
       by the neck, pushed her into a chair, kissed her, and grabbed her breast; and (7) in January
       2011, she grabbed Cafin’s buttocks.
¶7          In April 2012, the trial court held a hearing on the State’s petition. Dr. Lawrence Jeckel
       testified as an expert in forensic psychiatry. Jeckel explained, in court-ordered evaluations
       on potentially sexually dangerous persons, he generally gathers police reports, the psychiatric
       history, and the family history of a patient and performs a clinical evaluation of the patient
       to make a diagnosis and “draw conclusions that will guide the [trial] [c]ourt.”
¶8          Jeckel testified he interviewed defendant for one hour in August 2011. To Jeckel’s
       knowledge, defendant has never had sex-offender-specific treatment but has had “much
       psychiatric treatment.” Respondent’s parents had tried medications, mood stabilizers, and
       antipsychotics. Jeckel’s evaluation revealed defendant’s “affects to be somewhat diminished”
       but defendant was not “acutely psychotic” or “acutely paranoid.” Jeckel reviewed an
       evaluation done in North Carolina, which concluded defendant “defiantly lacked victim
       empathy” and was not suffering from a mental illness but she had antisocial personality
       disorder. Jeckel diagnosed defendant as having “mixed personality disorder” with “many
       borderline features of borderline personality disorder[ ] and *** some antisocial qualities.”
       Jeckel testified defendant “cannot process personal responsibility” and possesses an “intense
       sexualized idealization.”
¶9          A review of defendant’s mental history revealed defendant was “overly aggressive” and
       “uncomfortable with being a girl.” Over time, defendant became “more aggressive, more
       unpredictable, more agitated, [and] more labile.” Her recent mental history reflected
       “irrational outbursts of anger.”
¶ 10        In regard to defendant’s educational history, Jeckel testified defendant “ha[d] many
       learning deficits[,] [h]er reading ability [was] a third grade level[,] [and her] [w]riting was
       poor.” Defendant’s intelligence score was between 78 to 80, which Jeckel did not believe
       “quite qualifie[d] as mental retardation” but which indicated defendant had “some limited
       intellectual ability.”
¶ 11        On cross-examination, Jeckel explained his determination defendant espoused a criminal
       sexual propensity was based on “a long pattern of [defendant] *** aggressively asserting her
       lesbian identity.” Jeckel admitted this pattern of behavior was made known to him through
       reports supplied by other people, not through his own evaluation of defendant. Jeckel
       testified about two of the incidents made known to him through outside reports.
¶ 12        Jeckel first testified about the incident that led to the State filing the petition to have
       defendant committed as sexually dangerous. Defendant was staying at the Grace House
       “because she had no where else to stay.” Cafin was stacking cans in the kitchen cabinet when
       defendant “came up from behind her and placed one of her hands on [Cafin’s] buttocks.”
       Cafin also reported defendant had looked down her shirt. Defendant told Jeckel she did not
       touch Cafin’s buttocks or look down her shirt, and Cafin “didn’t like her because she thought


                                                 -3-
       [defendant] was a lesbian.”
¶ 13       Jeckel next testified about an incident involving defendant and her teacher, Ashley
       Guntol. On January 15, 2010, the following events took place:
           “[Defendant] stood up from her chair, walked over to the other side of the desk, grabbed
           the collar area *** of the teacher, forced her to sit back down, placed her hand on the
           collar neck area, and pressed her lips against the teacher, and tried to force her tongue
           into her mouth, *** and also reached down with her hand inside the teacher’s shirt.”
       Jeckel testified defendant told him Guntol asked defendant to “come to the desk in front of
       her so she could see her pretty face.” Defendant told Jeckel “she liked [Guntol]” and could
       not understand why the police were called. Later, on cross-examination, Jeckel testified
       defendant “stated [her behavior] was wrong, but did not want to talk about it.”
¶ 14       Jeckel further testified about (1) the 2009 incident involving defendant in which she was
       charged with aggravated battery for biting and spitting on her high school principal, Mose,
       and (2) an incident in 2006 in which defendant attacked her father with a knife. Neither
       incident was sexual in nature.
¶ 15       Jeckel found defendant met the criteria for a sexually dangerous person. Jeckel opined
       defendant’s mental disorder “predisposed her to engage in recurrent improper sexual and
       aggressive activity with other women” and caused a “criminal propensity to the commission
       of sex offenses.” Without “some form of treatment,” defendant would engage in sexually
       dangerous behavior in the future.
¶ 16       Dr. Terry Killian testified he interviewed defendant in October 2011 for approximately
       2 1/2 hours. In evaluating defendant, Killian used police reports, information provided by
       defendant’s parents, past medical and mental evaluations, and his personal interview with
       defendant. Killian diagnosed defendant with attention deficit hyperactivity disorder,
       antisocial personality disorder, and a possible sexual identity disorder.
¶ 17       Killian testified defendant had engaged in 12 separate incidents of sexual conduct
       involving 9 different victims. Some of these incidents were reported by defendant’s parents.
       Killian further explained, “I did not assume in doing this evaluation that all 12 of those
       incidents are exactly as reported, that all 12 of them, actually[ ] occurred. I’m not in a
       position to say, yes, this occurred.”
¶ 18       Killian asked defendant about the incident with Guntol. Defendant admitted kissing
       Guntol and trying to put her tongue in Guntol’s mouth but denied pushing Guntol down into
       her chair. Killian stated he asked defendant if she grabbed Guntol’s breast and her reply was
       “ ‘well, yeah, I grabbed her boob.’ ” Killian testified defendant was “rather dismissive” about
       grabbing Guntol’s breast.
¶ 19       Killian testified about the incident at Grace House. Defendant denied intentionally
       touching Cafin. She told Killian she was falling and accidently touched Cafin while trying
       to brace herself.
¶ 20       Killian testified the disorders with which he diagnosed defendant “are coupled with [a]
       criminal propensity to the commission of sex offenses.” The prosecutor asked Killian if he
       formed an opinion as to whether defendant had a mental disorder that results in her having


                                                -4-
       serious difficulty controlling her behavior, and he responded, “Yes.” Killian did not believe
       defendant could control her sexual behavior and described her as “impulsive.” He explained
       defendant “defiantly lack[ed] remorse,” based on his observations and a 2006 evaluation of
       defendant, performed in North Carolina. Killian opined defendant had demonstrated
       propensities toward acts of sexual molestation of others and was substantially likely to
       engage in sex offenses if not confined.
¶ 21       Guntol testified she is a special education teacher. On January 15, 2010, she was working
       in a “one on one situation” with defendant. Defendant was reading out of a textbook, sitting
       directly across from Guntol. Guntol provided defendant with “verbal praise [for] how well
       she was doing.” Defendant got out of her seat and moved toward Guntol, who stood up in
       response to defendant’s movement. Defendant then “grabbed [Guntol] by the neck with both
       of her hands and pushed [her] down into the chair.” Defendant kissed Guntol and “tried to
       stick her hand down into [Guntol’s] shirt,” where she did not “actually get underneath [her]
       bra, but she was trying to do that.” As Guntol tried to tell a social worker what defendant had
       just done, defendant “slapped” Guntol on her buttocks “in front of staff and peers.”
¶ 22       Officer Semaj Allen of the Decatur police department testified on January 15, 2010, he
       was working at defendant’s school. Allen spoke with Guntol after the incident with
       defendant. He observed Guntol was “visibly shaken” and had “redness around her neck
       area.”
¶ 23       Cafin testified to the incident at Grace House. Cafin was 17 when she was staying at
       Grace House with defendant. Cafin testified defendant grabbed her buttocks while she was
       in the kitchen, reaching for a can of soup in the cabinet. Cafin told defendant to stop and she
       did. On cross-examination, Cafin admitted she did not know if defendant had intentionally
       grabbed her buttocks. She also testified she thought defendant looked down her shirt, but she
       was not positive if defendant had in fact done so. Later the same evening, defendant asked
       Cafin to get on the bed with her. Cafin told defendant she would not get on the bed with her
       and left the room. Cafin did not have any further contact with defendant that night.
¶ 24       Chris Bingham, defendant’s father, testified he, his wife, their son and other daughter,
       and defendant lived in North Carolina until 2008 when they moved to Decatur, Illinois.
       Defendant “had a lot of problems with people; adults, authority figures and other children.”
       Defendant attacked him with a knife when she was 13. Bingham pressed charges because
       something “needed to be done to get [defendant] into the system because [they] weren’t
       having any luck getting any help from anyone.” Defendant went into a group home in 2005
       and “except for a few months she’s been in” group homes since then, throughout North
       Carolina, South Carolina, and Illinois. Defendant struggled with gender identity issues; she
       tried to “urinate standing up,” “would not wear girl clothes,” and “loved sports.” These issues
       were discussed in defendant’s counseling and therapy over the years. Defendant had never
       undergone sex-offender-specific treatment.
¶ 25       After hearing all the testimony, the trial court found defendant to be a sexually dangerous
       person. The court found (1) defendant had suffered from a mental disorder for a period of
       more than one year at the filing of the petition. In considering whether defendant had (2)
       demonstrated propensities toward acts of sexual assault, the court explained:


                                                -5-
            “There’s been a lot of evidence about violent outbursts not of a sexual nature. So leaving
            those aside, the court will focus on the sexual nature of any conduct we heard about by
            way of the evidence today. When you boil it down, there’s the incident with the teacher,
            Ms. Guntol. And the incident at [Grace] House with the young lady there. Then we have
            some testimony from Doctor Killian about 12 other sexual incidents. Now I don’t know
            any details whatsoever about those incidents. I don’t know what happened or what didn’t
            happen. What I do know is we do have very, two very highly qualified psychiatrists who
            have a lot of experience under the Sexually Dangerous Persons Act making evaluations
            and recommendations. They both come to the same conclusion that, yes, the [d]efendant
            does exhibit these propensities.”
       In finding defendant (3) had a propensity to commit sexual offenses in the future, the court
       made the following remarks:
            “We did have the interview with Doctor Killian. During the earlier stages of that
            interview in which [d]efendant made some statements about her inability to control
            impulsive sexual behavior and I think that’s important for the court to keep in mind in
            arriving at a decision.”
¶ 26        The trial court ordered defendant’s commitment to the Department “until or unless [she]
       is recovered and released” and appointed the Director of the Department as her guardian.
¶ 27        This appeal followed.

¶ 28                                      II. ANALYSIS
¶ 29       On appeal, defendant argues the State did not prove she is a sexually dangerous person
       beyond a reasonable doubt. In particular, defendant argues the State did not prove (1) the
       existence of a mental disorder, (2) a propensity to the commission of sex offenses, and (3)
       demonstrated propensities toward acts of sexual assault or the molestation of children. We
       address defendant’s arguments in turn.
¶ 30       Under the SDPA, the State must prove defendant (1) has a mental disorder which has
       existed for more than one year prior to the filing of a sexually-dangerous-person petition, (2)
       exhibits criminal propensities to the commission of sex offenses, and (3) has demonstrated
       propensities toward acts of sexual assault or the molestation of children. 725 ILCS 205/1.01
       (West 2010). In other words, the State must show defendant’s mental disorder “is associated
       with criminal propensities to the commission of sex offenses” and defendant has actually
       demonstrated such propensity. People v. Masterson, 207 Ill. 2d 305, 318-19, 798 N.E.2d 735,
       743 (2003).

¶ 31                                   A. Standard of Review
¶ 32       In reviewing the trial court’s findings concerning the State’s petition, we “must consider
       all of the evidence introduced at trial in the light most favorable to the State and then
       determine whether any rational trier of fact could have found the essential elements to be
       proven beyond a reasonable doubt.” People v. Bailey, 405 Ill. App. 3d 154, 171, 937 N.E.2d
731, 745 (2010). We will reverse the court’s findings only if the evidence is so improbable


                                                -6-
       as to raise a reasonable doubt defendant is a sexually dangerous person. Bailey, 405 Ill. App.
3d at 171, 937 N.E.2d at 745.

¶ 33                                     B. Mental Disorder
¶ 34        Prior to 2006, the SDPA did not define “mental disorder.” In 2002, the United States
       Supreme Court held substantive due process prohibits a defendant from being committed as
       a sexually dangerous person without a showing the defendant has “serious difficulty”
       controlling his behavior. Kansas v. Crane, 534 U.S. 407, 413 (2002). In 2003, in an effort
       to adhere to the constitutional standards pronounced in Crane, our supreme court concluded
       the definition for “mental disorder” provided in the Sexually Violent Persons Commitment
       Act (SVPA) (725 ILCS 207/1 to 99 (West 2000)) should be read into the SDPA. Masterson,
207 Ill. 2d at 329, 798 N.E.2d at 749. The definition of mental disorder in the SVPA at that
       time, however, did not contain language concerning a defendant’s ability to control his
       behavior. This language was read into the SVPA when the Masterson court construed the
       term “ ‘mental disorder’ ” as it applied to the SDPA to mean “a congenital or acquired
       condition affecting the emotional or volitional capacity that predisposes a person to engage
       in the commission of sex offenses and results in serious difficulty controlling sexual
       behavior.” (Emphasis added.) Masterson, 207 Ill. 2d at 329, 798 N.E.2d at 749.
¶ 35        In 2006, following Masterson, the legislature amended the SDPA to include a definition
       of “mental disorder.” The SDPA’s current definition of mental disorder is identical to the
       SVPA’s definition as it appeared prior to Masterson and as it appears now. It defines “mental
       disorder” as “a congenital or acquired condition affecting the emotional or volitional capacity
       that predisposes a person to engage in acts of sexual violence.” 725 ILCS 205/4.03 (West
       2010). The SDPA’s current definition does not contain the “serious difficulty” language the
       Masterson court read into the definition prior to the amendments. However, because the
       court incorporated such language into the SVPA’s definition of mental disorder when it
       adopted such definition for the SDPA, and the SVPA’s definition has not changed, we
       conclude both definitions still require a showing a defendant has “serious difficulty”
       controlling his sexual behavior. To conclude otherwise would not comport with the United
       States Supreme Court’s minimum standards of substantive due process for commitment
       proceedings.
¶ 36        Thus, to prove defendant has a mental disorder as defined by our supreme court in
       Masterson, the State must show (1) defendant has “serious difficulty” controlling her sexual
       behavior and (2) the finder of fact must (a) make a finding of sexual dangerousness premised
       upon the elements of section 1.01 of the SDPA and (b) accompanied by an explicit finding
       it is “substantially probable” the person subject to the commitment proceeding will engage
       in the commission of sex offenses in the future if not confined. We discuss each in turn.

¶ 37                    1. Serious Difficulty Controlling Sexual Behavior
¶ 38      In the instant case, the State was required to prove defendant had serious difficulty
       controlling her sexual behavior. We conclude the State presented sufficient evidence on this
       matter.

                                                -7-
¶ 39       Jeckel testified defendant “cannot process personal responsibility” and possesses an
       “intense sexualized idealization.” Jeckel diagnosed defendant with mixed personality
       disorder with “some antisocial qualities.” He explained people with borderline personality
       disorder “tend to be impulsive” and defendant, in particular, could not “contain her
       behavior.” Jeckel opined defendant’s mental disorder “predisposed her to engage in recurrent
       improper sexual and aggressive activity with other women.”
¶ 40       Killian testified he did not believe defendant could control her sexual behavior because
       she suffered from antisocial personality disorder. He explained defendant “defiantly lack[ed]
       remorse,” based on his observations and a 2006 evaluation of defendant. Killian described
       defendant’s behavior as “impulsive.” We conclude such testimony is sufficient to support
       a finding defendant has serious difficulty controlling her sexual behavior.

¶ 41                            2. Substantial Probability Finding
¶ 42       Under Masterson, the trial court has to make an “explicit finding that it is ‘substantially
       probable’ the person subject to the commitment proceedings will engage in the commission
       of sex offenses in the future if not confined.” (Emphases added.) Masterson, 207 Ill. 2d at
       330, 798 N.E.2d at 749. Although Jeckel and Killian opined it was substantially probable
       defendant would commit sex offenses in the future, the record shows the trial court did not
       make the requisite finding. Such an omission constitutes reversible error.

¶ 43                      C. Propensity to the Commission of Sex Offenses
¶ 44        Defendant also argues the State did not prove she exhibits propensities to the commission
       of sex offenses. We agree.
¶ 45        The State must show defendant’s mental disorder is “coupled with criminal propensities
       to the commission of sex offenses.” 725 ILCS 205/1.01 (West 2010). Whether defendant has
       a propensity to the commission of sex offenses is determined by what constitutes a
       “propensity” and what constitutes a “sex offense,” and whether defendant’s behavior falls
       within that definition.
¶ 46        A “propensity” is “an often intense natural inclination or preference.” Merriam Webster’s
       Collegiate Dictionary 932 (10th ed. 2000). This court has concluded the State may admit
       evidence of a defendant’s prior criminal acts to prove a propensity to commit acts in pursuit
       of a defendant’s sexual urges. See People v. Hancock, 329 Ill. App. 3d 367, 379, 771 N.E.2d
459, 468 (2002) (concluding the State proved the defendant’s “propensity to commit criminal
       acts in pursuit of his sexual urges” by admitting evidence defendant broke into homes for the
       purpose of (1) masturbating over children and (2) furthering his homosexual urges).
¶ 47        The SDPA does not define “sex offense.” Thus, we look to the definitions found in
       article 12 of the Criminal Code of 1961 (Criminal Code) (720 ILCS 5/12-12 (West 2010))
       for guidance. Article 12 relates to offenses involving “bodily harm” and provides, in relevant
       part, definitions of “sexual penetration” and “sexual conduct.” While “sexual penetration”
       as defined in article 12 obviously qualifies as a “sex offense,” for our purpose of ascertaining
       how broad the scope of “sex offense” is, we look to the definition of “sexual conduct.” The


                                                 -8-
       Criminal Code defines “sexual conduct” as “any intentional or knowing touching or fondling
       by the victim or the accused, either directly or through clothing, of the sex organs, anus, or
       breast of the victim or the accused, *** for the purpose of sexual gratification or arousal of
       the victim or the accused.” 720 ILCS 5/12-12(e) (West 2010).
¶ 48        As evidence of defendant’s criminal propensity to the commission of sex offenses, the
       State offered the testimony of Jeckel, Guntol, and Killian. Jeckel testified defendant grabbed
       Guntol’s shirt, forced her to sit down, kissed her, and reached inside her shirt. Guntol
       testified defendant “grabbed [her] by the neck with both of her hands and pushed [her] down
       into the chair.” Defendant kissed Guntol and “tried to stick her hand down into [Guntol’s]
       shirt,” where she did not “actually get underneath [her] bra, but she was trying to do that.”
       Although Jeckel and Guntol did not affirmatively testify defendant grabbed her breast, the
       trier of fact could have inferred from defendant’s act of sticking her hand down Guntol’s
       shirt she made contact with her breast. Further, Killian testified defendant admitted during
       her evaluation with Killian she kissed Guntol and grabbed Guntol’s breast. Such behavior
       constitutes a “sex offense.”
¶ 49        We have thus concluded defendant’s behavior constituted a sex offense. However, we
       must still decide whether the State’s evidence of the single incident with Guntol was
       sufficient to prove defendant has a propensity to commit acts in pursuit of her sexual urges.
       Although Hancock speaks to what evidence may be admitted and relied upon to prove
       propensities, it does not address whether evidence of one act is sufficient. We conclude it is
       not, and where, as here, the State has only introduced evidence of one act to prove a
       propensity to commit sex offenses, the State has not met its burden.

¶ 50                   D. Demonstrated Propensities Toward Acts of Sexual
                                 Assault or Molestation of Children
¶ 51        Defendant’s final contention on appeal is the State failed to prove defendant
       demonstrated propensities toward acts of sexual assault or sexual molestation of children.
       We agree.
¶ 52        Our supreme court has concluded the SDPA “requires more than the proof of mere
       ‘propensity’; it also requires that the State prove that the defendant has ‘demonstrated’ this
       propensity. This language can only mean that the State must prove at least one act of or
       attempt at sexual assault or sexual molestation.” People v. Allen, 107 Ill. 2d 91, 105, 481
N.E.2d 690, 697 (1985). This, however, does not mean the State has to prove multiple sex
       crimes. Allen, 107 Ill. 2d at 105, 481 N.E.2d at 697. We conclude the State did not present
       evidence defendant sexually assaulted or attempted to sexually assault any person; nor did
       it show defendant sexually molested any children.
¶ 53        The SDPA does not define “sexual assault.” Thus, we are guided by the definition of
       “criminal sexual assault” found in the Criminal Code (720 ILCS 5/12-13(a) (West 2010)).
       In relevant part, a person “commits criminal sexual assault if he or she: (1) commits an act
       of sexual penetration by the use of force or threat of force; or (2) commits an act of sexual
       penetration and the accused knew that the victim was unable to understand the nature of the
       act or was unable to give knowing consent.” 720 ILCS 5/12-13 (West 2010). The Criminal

                                                -9-
       Code defines “sexual penetration,” in part, as
            “any contact, however slight, between the sex organ or anus of one person by an object,
            the sex organ, mouth or anus of another person, or any intrusion, however slight, of any
            part of the body of one person or of any animal or object into the sex organ or anus of
            another person, including but not limited to cunnilingus, fellatio, or anal penetration.”
            720 ILCS 5/12-12(f) (West 2010).
       The record fails to show defendant penetrated or attempted to sexually penetrate anyone.
       Therefore, the State failed to prove defendant demonstrated propensities toward acts of
       sexual assault.
¶ 54        In regard to demonstrated propensities toward acts of sexual molestation of children, the
       SDPA is silent on what constitutes sexual molestation. Additionally, we have found only one
       case that sought to define sexual molestation. In People v. Beksel, 125 Ill. App. 2d 322, 328,
       261 N.E.2d 40, 44 (1970), the Second District explained “acts of sexual molestation of
       children are acts which basically involve the incapacity of the victim to consent to primarily
       consensual acts (molestation).” (Beksel also determined that “children” for the purposes of
       the SDPA included any child under the age of 18. Beksel, 125 Ill. App. 2d at 329, 261 N.E.2d
       at 44.)
¶ 55        For additional clarity, we find the Illinois Administrative Code Rules of the Department
       of Children and Family Services and the Criminal Code instructive. The Illinois
       Administrative Code defines sexual molestation as “sexual conduct with a child when the
       contact, touching or interaction is used for arousal or gratification of sexual needs or
       desires.” 89 Ill. Adm. Code 300.Appendix B, 21, (2011). As we previously explained, the
       Criminal Code defines “sexual conduct” as “any intentional or knowing touching or fondling
       by the victim or the accused, either directly or through clothing, of the sex organs, anus, or
       breast of the victim or the accused, *** for the purpose of sexual gratification or arousal of
       the victim or the accused.” 720 ILCS 5/12-12(e) (West 2010). Combining these definitions,
       we conclude sexual molestation must involve an intentional or knowing touching or fondling
       of the child or accused, either directly or through clothing, of the sex organs, anus, or breast
       of the child or the accused for the purpose of arousal or gratification of sexual needs or
       desires.
¶ 56        Based on this definition, we conclude the State did not prove beyond a reasonable doubt
       defendant engaged in acts of sexual molestation of children. The State presented evidence
       of the incident with Guntol, who was an adult, as well as the testimony of Killian that
       defendant engaged in 12 separate incidents of sexual conduct involving 9 different victims.
       Killian did not testify concerning the “12 incidents” with any specificity as to who was
       involved, how old the victims were, when the incidents took place, or what alleged sexual
       conduct was involved. More detailed information surrounding these incidents was provided
       in Killian’s evaluation of defendant, and to some extent, in Jeckel’s evaluation. However,
       Killian and Jeckel’s evaluations were never admitted into evidence. Moreover, when making
       its findings at the close of the hearing, the trial court explained it knew almost nothing about
       the 12 incidents:
            “When you boil it down, there’s the incident with the teacher, Ms. Guntol. And the


                                                -10-
           incident at [Grace] House with the young lady there. Then we have some testimony from
           Doctor Killian about 12 other sexual incidents. Now I don’t know any details whatsoever
           about those incidents. I don’t know what happened or what didn’t happen.”
       Thus, the only evidence the State presented concerning an intentional touching or fondling
       of a child was the incident at Grace House with Cafin.
¶ 57       Cafin testified she was 17 when she was staying at Grace House. She said defendant
       grabbed her buttocks while she was in the kitchen, reaching for a can of soup in the cabinet.
       On cross-examination, Cafin admitted she did not know if defendant had intentionally
       grabbed her buttocks. She also testified she thought defendant looked down her shirt, but she
       was not positive if defendant had in fact done so. Killian testified defendant denied, during
       her evaluation, intentionally touching Cafin and told Killian she accidently touched Cafin
       while trying to brace herself from falling. Killian also reported defendant denied the touching
       was sexual in nature. Jeckel further testified defendant denied, during her evaluation,
       intentionally touching Cafin’s buttocks or looking down Cafin’s shirt. Based on this
       testimony, the State did not prove defendant intentionally touched Cafin’s buttocks for the
       purpose of sexual arousal.
¶ 58       Even if the State had proved an intentional touching, it did not prove every element of
       “sexual molestation.” Defendant was accused of touching Cafin’s buttocks, not her sex
       organ, anus, or breast. Defendant’s conduct therefore did not rise to the level of sexual
       molestation as we have construed it under the SDPA.

¶ 59                                III. CONCLUSION
¶ 60      Defendant’s conduct may have been chargeable under some provision of the Criminal
       Code, but the State did not prove beyond a reasonable doubt defendant is a sexually
       dangerous person under the SDPA. For the reasons stated, we reverse the trial court’s
       judgment.

¶ 61      Reversed.




                                                -11-